       Case 4:20-cv-00144-RP-SBJ Document 19 Filed 04/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

–––––––––––––––––––––––––––––––––––––––– x
                                            :
TORPIN TOKPA, individually and on behalf of :
all others similarly situated,              :
                                            :           Case No. 4:20-cv-00144-RP-SBJ
                     Plaintiff,             :
        v.                                  :           NOTICE OF DISMISSAL WITH
                                            :           PREJUDICE
DISCOVER FINANCIAL SERVICES INC.,           :
                                            :
                    Defendant.              :
                                            :
–––––––––––––––––––––––––––––––––––––––– x
       Please take notice that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Torpin

Tokpa herein dismisses the above captioned action with prejudice, with each party to bear its

own costs and attorneys’ fees, and waiving any right of appeal.



 Dated: April 12, 2021                               Respectfully submitted,

                                                     LAREW LAW OFFICE

                                                     By:     /s/ James Larew

                                                     James C. Larew
                                                     504 E. Bloomington St.
                                                     Iowa Cit, IA 52245
                                                     Telephone: (319) 337-7079
                                                     Facsimile: (319) 337-7082
                                                     Email: james.larew@larewlawoffice.com

                                                     BURSOR & FISHER, P.A.
                                                     Alec M. Leslie
                                                     888 Seventh Avenue
                                                     New York, NY 10019
                                                     Telephone: (631) 837-7150
                                                     Facsimile: (212) 989-9163
                                                     Email: aleslie@bursor.com

                                                     Attorneys for Plaintiff
